          Case 2:18-cv-01492-RFB-GWF Document 45 Filed 11/28/18 Page 1 of 4




     Marc J. Randazza, NV Bar # 12265
 1   Ronald D. Green NV Bar # 7360
     LaTeigra C. Cahill, NV Bar # 14352
 2   RANDAZZA LEGAL GROUP, PLLC
     2764 Lake Sahara Drive, Suite 109,
 3   Las Vegas, NV 89117
     Telephone: 702-420-2001
 4   ecf@randazza.com
 5   Attorneys for Plaintiff
     Cherry Patch, LLC
 6
 7                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 8
 9   DENNIS HOF, an individual; CHERRY               Case No. 2:18-cv-01492-RFB-GWF
     PATCH LLC, a Nevada limited liability
10   company,
                                                     STIPULATION TO EXTEND DEADLINE
11               Plaintiffs,                         TO SUBMIT SCHEDULING ORDER
                                                     (FIRST REQUEST)
12         vs.

13   NYE COUNTY; NYE COUNTY BOARD OF
     COUNTY      COMMISSIONERS;        DAN
14   SCHINHOFEN (in his personal and official
     capacity as an employee of Nye
15   County); ANDREW BORASKY (in his
     personal and official capacity as
16   Commissioner of District 4 of Nye
     County); JANE DOE; and JOHN ROE,
17
                 Defendants.
18
19
           Plaintiff, Cherry Patch, LLC by and through its attorneys of record, LaTeigra
20
     C. Cahill and Randazza Legal Group, PLLC and Defendants Nye County, Nye
21
     County Board of County Commissioners, Dan Schinhofen and Andrew Borasky,
22
     by and through their attorneys of record, Rebecca Bruch, Esq. and Erickson,
23
     Thorpe & Swainston, LTD. hereby stipulate to extend the deadline for submitting
24
     a proposed discovery plan and scheduling order to the Court. This request was
25
     precipitated by the death of Plaintiff Dennis Hof.
26
27
28                                             -1-
                     Stipulation to Extend Deadline to Submit Scheduling Order
          Case 2:18-cv-01492-RFB-GWF Document 45 Filed 11/28/18 Page 2 of 4




 1                          MEMORANDUM OF POINTS & AUTHORITIES

 2      1. PROCEDURAL HISTORY AND CURRENT STATUS

 3         On approximately October 16, 2018, Plaintiff Dennis Hof passed away. In

 4      addition to being a Plaintiff individually, Mr. Hof was also a managing member

 5      of Cherry Patch, LLC. The attorneys for all Parties have been working diligently

 6      with the trustees of Mr. Hof’s estate to determine the next steps for this case

 7      and will update this Court as soon as practicable.

 8      2. LEGAL ARGUMENT

 9      FRCP 25 (a)(1) holds that the Court may substitute for the proper party.

10   Until a motion for substitution has been made and granted, the court may not

11   proceed with the deceased party's case. See, e.g., Campbell v. State of Iowa,

12   Third Judicial District Department of Correctional Services, 702 F.3d 1140, 1141-42

13   (8th Cir. 2013) (court may not proceed until proper party is substituted for

14   deceased person).

15         The Parties have identified the trustees of Mr. Hof’s estate and are working

16   diligently with the trustees to determine the next steps. In the meantime, the

17   Parties stipulate to stay the current deadline to submit a discovery plan and

18   proposed scheduling order for 60 days to allow time for Mr. Hof's successor to be

19   named and substituted into this litigation. Sixty days from the current deadline is

20   Friday, January 25, 2019.

21      3. CONCLUSION

22         Based upon the foregoing, the Parties hereby stipulate and request that

23   the Court grant an extension of time of 60 days to file a stipulated discovery plan

24   and proposed scheduling order.

25
26
27
28                                             -2-
                     Stipulation to Extend Deadline to Submit Scheduling Order
     Case 2:18-cv-01492-RFB-GWF Document 45 Filed 11/28/18 Page 3 of 4



     Dated: November 28, 2018.         Respectfully Submitted,
 1
                                       RANDAZZA LEGAL GROUP, PLLC
 2
 3                                     /s/ LaTeigra C. Cahill
                                       Marc J. Randazza, NV Bar # 12265
 4                                     Ronald D. Green NV Bar # 7360
                                       LaTeigra C. Cahill, NV Bar # 14352
 5
                                       2764 Lake Sahara Drive, Suite 109
 6                                     Las Vegas, NV 89117

 7                                     Attorneys for Plaintiff
 8   Dated: November 28, 2018.         Respectfully Submitted,
 9
                                       ERICKSON, THORPE & SWAINSTON, LTD
10
                                       /s/ Rebecca Bruch
11                                     Rebecca Bruch, ESQ. (SBN 7289)
12                                     99 West Arroyo Street
                                       Reno, Nevada 89509
13
                                       Attorney for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                       -3-
               Stipulation to Extend Deadline to Submit Scheduling Order
         Case 2:18-cv-01492-RFB-GWF Document 45 Filed 11/28/18 Page 4 of 4




 1                                            ORDER
 2
             IT IS SO ORDERED that the deadline to file the Discovery Plan and Proposed
 3
     Scheduling Order shall be extended from the current deadline to January 25,
 4
     2019.
 5
 6                   11-29-2018
             DATED: ______________
 7                                            ____________________________________
 8                                            UNITED
                                              UNITEDSTATES
                                                      STATESDISTRICT JUDGE JUDGE
                                                               MAGISTRATE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              -4-
                      Stipulation to Extend Deadline to Submit Scheduling Order
